DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett et al. (US Pub. No. 2017/0357000).
Regarding claims 1-3, 5 and 7, Bartlett teaches a light detection and ranging (LiDAR) system, comprising:
an emitter for emitting a light beam (501);
a configurable light processing control unit (509) to affect the light beam;
a receiver (515) for receiving the light beam;
a computer system to control operations of the light processing control unit to compute a distance to a target using a time of flight of the light beam from the emitter to the target and from the target to the receiver and to simultaneously corroborate the computed distance by controlling the operation of the light processing unit to focus and defocus the light beam (para. 42-43);
wherein the emitter uses at least two wavelengths (para. 52) [claim 2];
wherein the configurable light processing control unit comprises a two-dimensional array of programmable fins (para. 62) [claim 3];
each programmable fin is formed using phase change material (PCM), and optical properties of the PCM are tunable (para. 64) [claim 5];
wherein the configurable light processing control unit is programmed to manipulate the light beam for focusing and defocusing and for light beam steering (para. 63-64) [claim 7].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Moon et al. (US Patent No. 11,314,109).
Regarding claim 6, Bartlett teaches all the claimed limitations except for the configurable light processing control unit further comprises a heater under each programmable fin to set optical properties thereof. Moon teaches a configurable light processing control unit comprises a heater under each programmable fin to set optical properties (col. 3, ll. 35-41). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heater under each programmable fin in order to facilitate beam steering of each programmable fin.
Allowable Subject Matter
Claims 4 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, applicant has sufficiently defined and claimed a LiDAR system, whereby the prior art does not teach or suggest the configurable light processing control unit further comprises contacts to measure programmable fin resistance, and programmable fin resistance is used to infer optical properties of the fin, in combination with all other limitations set forth in the claim.
Regarding claim 8, applicant has sufficiently defined and claimed a LiDAR system, whereby the prior art does not specifically teach or suggest a velocity of the target obtained from Doppler shift is corroborated by a steering of the light beam after a time to an anticipated location of the target and a confirmation that the target has moved as predicted to the anticipated location, in combination with all other limitations set forth in the claim.
Regarding claim 9, applicant has sufficiently defined and claimed a computer system for controlling a light detection and ranging (LiDAR) system, whereby the prior art does not teach or suggest controlling an optical element optically disposed between the LiDAR element and the second body to apply a modification to the light beam; and  P201802763US01Page 19 of 23comparing the reflected signal to the original signal to determine whether the reflected signal corresponds to the original signal based on comparison results while accounting for the modification, in combination with all other limitations set forth in the claim.
Regarding claim 15, applicant has sufficiently defined and claimed a tamper-proof light detection and ranging (LiDAR) system, whereby the prior art does not teach or suggest a processor coupled to the LiDAR element and the optical element and configured to control the optical element to apply a modification to the light beam, to compare the reflected signal to the original signal and to determine whether the reflected signal corresponds to the original signal based on comparison results while accounting for the modification, in combination with all other limitations set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852